Citation Nr: 0005146	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a program of vocational rehabilitation 
services.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1989.


This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a program of 
vocational rehabilitation services.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty from December 1968 to 
July 1989.

3.  The veteran has established entitlement to service 
connection for arteriosclerotic cardiovascular disease, 
evaluated as 30 percent disabling; and for hemorrhoids and a 
right inguinal hernia repair, both evaluated as 
noncompensably disabling.

4.  The evidence shows that the veteran has overcome the 
effects of any impairment of employability through employment 
in an occupation consistent with his pattern of abilities, 
aptitudes and interests, and has successfully maintained such 
employment, and thus no employment handicap exists.


CONCLUSION OF LAW

The criteria for entitlement to a program of vocational 
rehabilitation services are not met.  38 U.S.C.A. §§ 3102, 
5107 (West 1991); 38 C.F.R. §§ 21.40, 21.51 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained that have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that he is entitled to a program of 
vocational rehabilitation services.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

A veteran shall be entitled to a program of rehabilitation 
services under 38 U.S.C. Chapter 31 if the veteran has a 
service-connected disability of 20 percent or more which is, 
or but for the receipt of retired pay would be, compensable, 
and which was incurred or aggravated in service on or after 
September 16, 1940, and the veteran is determined to be in 
need of rehabilitation to overcome an employment handicap.  
38 C.F.R. § 21.40 (1999).

The veteran served on active duty from December 1968 to July 
1989.  The veteran has established entitlement to service 
connection for arteriosclerotic cardiovascular disease, 
evaluated as 30 percent disabling; and for hemorrhoids and a 
right inguinal hernia repair, both evaluated as 
noncompensably disabling.  The Board notes that the veteran 
previously had established entitlement to service connection 
for horizontal bone loss, teeth 9-15.  However, service 
connection for horizontal bone loss, teeth 9-15 was severed 
by means of a January 1998 rating decision.  The veteran has 
established a combined service-connected disability rating of 
30 percent.

The Board concedes that the veteran has compensable service-
connected disability of 20 percent or more.  Therefore, in 
order to show entitlement to a program of vocational 
rehabilitation services, the evidence must show that the 
veteran is in need of rehabilitation to overcome an 
employment handicap.

The regulations provide that the term employment handicap 
means an impairment of the veteran's ability to prepare for, 
obtain, or retain employment consistent with the veteran's 
abilities, aptitudes, and interests.  The components of 
employment handicap are:

(1) Impairment.  This term means the 
restrictions on employability caused by:  
(i) The veteran's service and nonservice-
connected disabilities; (ii) Deficiencies 
in education and training; (iii) Negative 
attitudes toward the disabled; and (iv) 
Other pertinent factors.

(2) Service-connected disability.  The 
veteran's service-connected disability 
need not be the sole or primary cause of 
the employment handicap but it must 
materially contribute to the impairment 
described in § 21.51(b)(1).  Therefore 
its effects must be identifiable, 
measurable, or observable.

(3) Nonservice-connected disability.  
This term includes all physical and 
mental disabilities that have not been 
found to be service-connected by VA, 
including alcoholism and drug abuse.  The 
effects of alcoholism and drug abuse are 
to be considered in the same manner as 
other nonservice-connected disabilities 
in evaluating restrictions on 
employability.  When the manifestations 
of alcoholism, drug abuse or other 
nonservice-connected disabilities raise 
questions as to the reasonable 
feasibility of a vocational goal for a 
veteran otherwise entitled to assistance 
under Chapter 31 such questions will be 
resolved under provisions of § 21.53.

(4) Consistency with abilities, 
aptitudes, and interests.  The following 
points should be considered to determine 
if the veteran's training and employment 
are consistent with his or her abilities, 
aptitudes and interests:  (i) A finding 
that a veteran is employed in an 
occupation which is consistent with his 
abilities, aptitudes and interests may 
not be made if the occupation does not 
require reasonably developed skills, 
except under conditions described in 
§ 21.51(e)(2) and § 21.51(e)(3); (ii) The 
veteran's residual capacities, as well as 
limitations arising from the veteran's 
service and nonservice-connected 
disabilities are relevant; (iii) Evidence 
of the consistency of interests with 
training and employment may be based on:  
(A) The veteran's statements to a VA 
counseling psychologist during initial 
evaluation or subsequent reevaluation; 
(B) The veteran's history of 
participation in specific activities; or 
(C) Information developed by VA through 
use of interest inventories.

The extent of the veteran's impairment shall be assessed 
through consideration of factors described in § 21.51(c)(1).  
A finding that the veteran's service-connected disability 
materially contributes to his or her impairment to employment 
will be made by assessing the following factors:

(1) Preparation for employment.  The 
service-connected condition adversely 
affects the veteran's current ability to 
prepare for employment in one or more 
fields that would otherwise be consistent 
with the veteran's abilities, aptitudes, 
and interests.  An adverse effect is 
demonstrated when the physical or 
psychological results of the service-
connected condition:  (i) Impair the 
veteran's ability to train; (ii) Prevent 
or impede access to training facilities; 
or (iii) Diminish the veteran's 
motivation and ability to mobilize his or 
her energies for education or training.

(2) Obtaining employment.  The service-
connected condition places the veteran at 
a competitive disadvantage with similarly 
circumstanced nondisabled persons in 
obtaining employment.  A veteran without 
reasonably developed specific job skills 
shall be considered to be at a 
competitive disadvantage unless evidence 
of record shows a history of current, 
stable, continuing employment.

(3) Retaining employment.  The physical 
or psychological effects of a service-
connected condition adversely affect the 
veteran's ability to maintain employment 
that requires reasonably developed 
skills. This criterion is not met if a 
veteran though lacking reasonably 
developed skills, has a history of 
continuing, stable employment.

The counseling psychologist may find the veteran has an 
employment handicap.  An employment handicap which entitles 
the veteran to assistance under this program exists when all 
of the following conditions are met:  (i) the veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability; and (iii) the 
veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests.  An employment handicap does not exist when any of 
the following conditions is present:  (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  The determination 
of an employment handicap and eligibility for employment 
assistance may only be made by a counseling psychologist in 
the Vocational Rehabilitation and Counseling Division.  
38 C.F.R. § 21.51 (1999).

In the case at hand, the Board finds that an employment 
handicap does not exist because the veteran has overcome the 
effects of any impairment of employability through employment 
in an occupation consistent with his pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  Where the evidence shows no impairment of 
employability or that the veteran has overcome the effects of 
any impairment of employability, the regulations specifically 
provide that an employment handicap does not exist.  
38 C.F.R. § 21.51(f)(2) (1999).

A September 1997 counseling and evaluation report notes that 
the veteran had good social skills and no communication 
deficits.  The veteran did not demonstrate any difficulty 
with mobility.  The veteran had a 30 percent service-
connected rating for arteriosclerotic cardiovascular disease, 
hemorrhoids, a right inguinal hernia repair, and for 
horizontal bone loss of teeth nine through fifteen.  His 
nonservice-connected disabilities included gout, muscle 
contraction in the right and left legs, chest wall pain, 
bilateral hearing loss, pulmonary disease, gastrointestinal 
disease and a forehead injury.  Only the hearing problem of 
the nonservice-connected condition continued to bother him.

The veteran had been married 23 years.  The veteran's spouse 
contributed $21,000.00 annually to the family income.  The 
veteran's income included $331.00 monthly from VA disability, 
$1,600.00 monthly from wages, and $800.00 monthly from Navy 
retirement.  The veteran stated that he would be required to 
work full time while attending school to meet his financial 
obligations.  The veteran had two children, aged 22 and 17, 
who depended on their parents financial support.  The veteran 
described his family as stable and supportive of his 
educational and vocational goals.  The veteran graduated from 
high school in 1963 and attended community college, 
completing a course in refrigeration mechanics and almost 
completing a course in auto mechanics.  He also completed 
residential and commercial wiring courses at a community 
college.  The veteran worked in a print shop after leaving 
school and studied accounting at college.  He did not 
complete his degree and instead joined the Navy.  He retired 
in July 1989.  His duties as a mess management specialist 
included preparation, cooking, and cleaning of a dining 
facility.  He supervised 60 people serving three to four 
meals per day to a staff of 1200.  His military service also 
included three terms as a corrections counselor and meat and 
produce manager of the commissary store.

Subsequent to discharge, the veteran had worked at the 
Jacksonville Sheriff's Office beginning in January 1990.  His 
position was an account clerk, with duties including 
monitoring the budget and paying bills.  His gross salary was 
$800.00 biweekly for 40 hours per week.  The veteran was 
having difficulty performing that type of work as the result 
of his disability conditions.  Current problems included 
dealing with the constant pressure of frequent deadlines 
requiring 100 percent accuracy.  Prior to that employment, 
the veteran was employed by the Duval County School Board 
from September 1989 to January 1990 as a cafeteria manager, 
receiving $9.75 per hour for 50 hours per week.  The veteran 
left that job due to the long hours and was unsure whether 
his disabilities affected that job.  He was also unhappy as 
the work was only nine months per year.  The veteran had no 
other work experience.  He was not registered with job 
services and was not looking for other work.  The veteran 
believed that he had not experienced negative responses from 
employers when seeking work as a result of his disability.

The veteran enjoyed fishing, auto mechanics, yard work, 
reading, and square dancing.  Prior to his disability, he 
enjoyed similar activities.  He used to enjoy bowling, but 
stopped due to financial reasons.  The veteran reported that 
he did engage in recreational or leisure activities.  He 
indicated that he used his non-work hours to exercise and 
recover from high stress aggravated by his work activities.  
He admitted to fear of dying related to his disability and 
monitored diet and exercise more closely.  He denied any 
history of prior treatment for emotional difficulties.  He 
reported he was completely independent in activities of daily 
living, but sometimes must move at a moderate pace, taking 
frequent breaks.  The veteran was involved in religious and 
community activities, attending eight times monthly.  The 
veteran had never been convicted of a crime.  He was not 
involved in any litigation and denied any history of drug or 
alcohol addiction.  He held a valid driver's license and had 
reliable transportation.

The veteran believed that his disability was stable to 
deteriorating.  He had three heart attacks in June 1995, 
August 1996, and March 1997.  The veteran's condition did not 
fluctuate so as to cause absenteeism or reduced work 
performance.  The veteran used bifocals to improve vision.  
He was on Loped, Dilacor, and Aspirin.  He followed a low-
fat, low-sodium diet.  There were no side effects of his 
medication.

The veteran had attained transferable skills in such areas as 
carpentry, residential and commercial wiring, nutrition, menu 
planning, food service management, meat and produce 
management, bookkeeping, and accounting.  He was unable to 
use many of those skills due to the level of physical 
activity required.  However, it appeared that he was using 
his knowledge of bookkeeping in his current job.

The veteran's concentration, attention, and rate of response 
to testing appeared to within expected limits.  The results 
of testing were considered to be a valid indicators of the 
veteran's abilities, skills, and interests.  The veteran's 
performance on the Raven Standard Progressive Matrices, 
measuring non-verbal reasoning and learning ability was 
compared with those of average ability in his own age group 
and he demonstrated a ranking in the 93rd percentile, 
representing above average learning ability.

The veteran's performance on the Nelson Denny Reading Test 
Form G was compared to the performance of twelfth grade 
students.  The veteran's grade equivalent in vocabulary was 
13.7 (61st percentile), in comprehension was 5.7 (6th 
percentile), total was 9.8 (25th percentile), and his reading 
rate was in the 37th percentile.

On the California Achievement Test, mathematics ability was 
compared to that of twelfth grade students.  The veteran's 
math computation equivalent was 12.9+ (56th percentile).  His 
math concepts and applications was 10.5 (39th percentile).  
His total math score was 11.9 (49th percentile).

The Guilford Zimmerman Temperament Survey was an adult normed 
measure of personality characteristics.  The veteran 
described himself as an individual who scored in the average 
range in the following scales general activity/inactivity; 
restraint/impulsiveness; social interest/shyness; emotional 
stability/emotional instability; friendliness/hostility; 
thoughtfulness/unreflectiveness; personal 
relations/criticalness; and masculinity/femininity.  He 
scored slightly below average in social boldness indicating 
he is more of a follower than a leader.  The veteran also 
scored slightly below average in objectivity indicating he 
may have difficulty in his interpersonal relationships 
because he is self centered and thinks that everything that 
happens is related to him.  Those characteristics would 
probably not interfere with the veteran's ability to 
successfully obtain and/or maintain training or employment.

The Career Assessment Inventory was administered to discover 
specific information regarding the veteran's occupational 
interests.  The veteran's score of 68 in fine arts-mechanical 
indicated he had a strong preference for mechanical 
activities, skilled trades, and technical occupations.  The 
veteran's score 40 in the occupational extroversion-
introversion indicated that he had a preference for working 
with people more than with things, such as tools or 
equipment.  The veteran's score of 50 in educational 
orientation indicated that he had interests similar to those 
student enrolled in college and those adults with a college 
degree.  The veteran's score of 67 in variability of interest 
indicated a preference of a wide range of activities and 
interests.  The veteran obtained a High to Very High score in 
the General Theme of Realistic and Conventional.  The veteran 
obtained a Very High score in the occupation clusters of 
manual/skills training; protective service; clerical/clerk; 
and mathematics.  The veteran obtained scores most similar to 
persons performing the occupations of janitor; military 
enlisted; mail carrier; police officer; dental assistant; 
engineer; and hospital administrator.

During the initial interview, the veteran expressed an 
interest in obtaining another vocational degree.  A 
discussion of the veteran's current job indicated that he 
felt the problems were with stress.  It was discussed that 
stress occurred in all jobs and that the veteran was most 
likely suitably employed.  The VA counseling psychologist 
determined that the veteran was suitably employed.

It was determined that the veteran experiences limitation in 
certain activities.  His service-connected cardiovascular 
disability precluded him from working around electrical wires 
and explosives.  He reported partial restrictions in lifting, 
carrying, being exposed to extreme cold or heat, sudden 
temperature change, humidity, wetness, cluttered floors, 
slippery areas, moving objects, hazardous machinery, danger 
of burns, and poor ventilation.  He was also partially 
restricted when required to do repetitive work, fast-paced 
work, competitive work, and meet emergencies.  The veteran 
was unable to work in high stress environments.  The 
veteran's nonservice-connected disabilities precluded him 
being exposed to noise, vibration, dust, and pollen.  He was 
partially restricted in his ability for hearing, near vision, 
far vision, being exposed to fumes and odors, and poor 
lighting.  Based upon this information, the VA Counseling 
Psychologist tentatively determined that and impairment to 
employment existed.

The veteran's service-connected disability precluded him 
doing heavy, physical labor.  If the veteran lost his current 
employment his limitations would appear to limit his 
possibilities of alternative employment.  On that tentative 
basis, it appeared that the veteran's service-connected 
disabilities contributed in substantial part to his 
impairment.

The veteran had been employed at the Jacksonville Sheriff's 
Office for the last seven years.  He stated he was having 
difficulty with the job because of the constant pressure of 
frequent deadlines.  This was discussed and the counseling 
psychologist felt all jobs have stress.  His job appeared to 
be stable and within his reported ability level. The VA 
Counseling Psychologist determined that the veteran had 
overcome the effects of the impairment of employability.  
Therefore, a tentative decision was made that an employment 
handicap did not exist.

The veteran was currently employed.  It was recommended that 
he learn techniques to manage his stress and that he follow 
his medical regime.  The veteran's employment was felt to be 
within his level of interest, aptitudes, and abilities, and 
he had held the job for the past seven years.

Private medical records dated in September 1997 show that the 
veteran had gastrointestinal bleeding.  This was felt to 
probably be due to erosive antral gastritis due to aspirin.

An undated statement from the veteran's physician states that 
the physician recommended that the veteran avoid high stress 
due to recent cardiac problems and recent angioplasties.

The Board finds that the veteran does have an impairment of 
employability to which his service-connected disabilities 
materially contributes.  However, the Board also finds that 
the veteran has overcome the effects of any impairment of 
employability through employment in an occupation consistent 
with his pattern of abilities, aptitudes, and interests and 
is successfully maintaining such employment.

The veteran has worked continuously with the Jacksonville 
Sheriff's Office for seven years in the same position as an 
account clerk.  That position is shown by the vocational 
counseling evidence to be consistent with his abilities, 
aptitudes, and interests.  That position is sedentary and 
uses his bookkeeping skills.  There is no evidence showing 
that his service-connected disabilities have placed his 
current position in jeopardy or that he is in any danger of 
not retaining that job.

The veteran has argued that his service-connected heart 
condition causes him to be unable to meet the daily stresses 
of his employment which requires meeting daily deadlines.  
The Board notes that the veteran has stated he is seeking 
different employment.  However, the veteran has produced no 
evidence showing that he is in any danger of losing his 
current job.  Thus, there is no evidence showing any 
impairment of the veteran's ability to retain his current job 
which has not been overcome.

The Board has particularly relied upon the evidence of the 
vocational specialist and counseling psychologist in this 
case who found that the veteran's position is consistent with 
his interests, aptitudes, and abilities, and that he has 
overcome any impairment of employability in that position.  
While the veteran has stated that he feels his disabilities 
are exacerbated by his job, the veteran has not shown that 
any such exacerbation is rending him unable to retain that 
job.  The Board notes that a decision as to entitlement to a 
program of vocational rehabilitation service requires that 
the veteran currently be experiencing an employment handicap 
which is not overcome, not that an employment handicap which 
is currently being overcome may in the future not be 
overcome.  The evidence does not show that there is an 
impairment of the ability to prepare for, obtain, or retain 
employment which has not been overcome, thus the Board 
concludes that the veteran's employment handicap has been 
overcome, and thus, for the purposes of determining 
eligibility for vocational rehabilitation services, no 
employment handicap exists.

Accordingly, the Board finds that the evidence does not show 
that the veteran's service-connected disabilities are 
productive of an employment handicap that has not been 
overcome through employment in an occupation consistent with 
his pattern of abilities, aptitudes and interests, and 
therefore the criteria for entitlement to a program of 
vocational rehabilitation service are not met.  Thus, the 
veteran's claim of entitlement to a program of vocational 
rehabilitation services is denied.  38 U.S.C.A. §§ 3102, 5107 
(West 1991); 38 C.F.R. §§ 21.40, 21.51 (1999).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a program of vocational rehabilitation 
services is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

